Citation Nr: 9908217	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-42 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], Paul Neville 




ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1948 to 
July 1962.  The appellant is the veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an October 1993 rating 
decision in which the RO denied the appellant's claim of 
service connection for the cause of the veteran's death.  An 
NOD was filed that same month, and an SOC issued in December 
1993.  In May 1994, the appellant filed a substantive appeal.  
In July 1994, the appellant testified before a hearing 
officer at the VARO in Boston.  A Hearing Officer's Decision 
was issued in October 1994.  Supplemental SOCs were issued in 
October 1994 and May 1995.  In October 1995, the appellant 
testified a second time before a hearing officer at the 
Boston RO.  A Hearing Officer's Decision/Supplemental SOC was 
issued in April 1996.  Additional Supplemental SOCs were 
issued in July 1996, August 1996, and September 1997.  



FINDINGS OF FACT

1.  In December 1966, the veteran was struck and killed by an 
automobile while walking, at night, along or across Route 
[redacted], a limited-access highway, in [redacted], MA.  The 
cause of death noted multiple blunt injuries with many fractures.

2.  At the time of the veteran's death, he was service-
connected for anxiety reaction, with residuals from a skull 
fracture, evaluated as 70 percent disabling, effective from 
May 1966.  

3.  No medical evidence has been submitted in this claim 
which would demonstrate that the veteran's service-connected 
anxiety reaction with residuals from a skull fracture either 
caused, hastened, or contributed substantially or materially 
to cause the veteran's death.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 1310, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

The veteran died on December [redacted], 1966.  The certificate of 
death indicated that he had been struck by a motor vehicle, 
resulting in multiple blunt injuries with many fractures.  

A review of the veteran's service medical records reflects a 
Medical Board Proceedings report, dated in July 1962, which 
noted a diagnosis of "acute situational maladjustment, 
treated, improved; manifested by excessive alcoholic intake 
and poor efficiency.  Stress:  Moderate - alleged assignment 
in field more technical than he was qualified to perform in, 
and illness in his family.  Predisposi-tion:  unknown.  
Impairment:  none for further duty.  COD [condition on 
discharge]: Improved." 

An associated narrative history, as reported by the veteran, 
revealed that, while serving in Korea in 1953, he had fallen 
from a second story window following an explosion, and 
sustained a fractured skull, nasal fracture, and fractured 
mandible.  The veteran stated he had been unconscious for 
approximately five days, and was hospitalized for 
approximately two months.  Ano[s]mia followed the injury.  
The veteran also reported that he had been reduced from the 
rank of E-7 to E-6 in May 1961 while serving in Germany, 
after a bottle containing an alcoholic beverage was found in 
his barracks area.  He subsequently volunteered for duty in 
Korea, in order to "regain the lost stripe as soon as 
possible."  While in Korea, the veteran had difficulties 
relating to his supervisors, and was not qualified for 
particular duty assignments.  There was also an increase in 
his alcoholic consumption.  He was subsequently accused of 
drinking on duty and tried by a summary court martial, with a 
reduction in rank from E-6 to E-4.  Thereafter, he was 
returned to the United States for purposes of involuntary 
separation from service.  

The Medical Board report also noted that a question was 
raised as to whether the veteran's behavior could be 
explained on the basis of previous trauma, namely the skull 
fracture and concussion sustained in Korea in 1953.  The 
report concluded that, since the accident, the veteran had 
had no sequelae other than ano[s]mia, and that his 
performance of duty was apparently satisfactory until May 
1961.  

In addition to the Medical Board Proceedings report, a review 
of the veteran's service medical records revealed a treatment 
record from USNH in USS Haven (AH-12), dated in May 1953, 
which noted compound fractures of the veteran's maxilla, 
skull, and nose after he fell from a second story window on 
April 6, 1953, and was rendered unconscious for several 
hours.  It was noted that the veteran "thinks he was walking 
in his sleep when he fell out a window."  On May 20, 1953, 
the veteran was discharged to duty, no residual neurological 
disorders were noted, and he was transferred to the 543rd 
General Dispensary.

A review of the veteran's final DD Form 214 (Report of 
Transfer or Discharge) upon separation reveals the veteran 
was discharged "under honorable conditions."  It is also 
noted that he had not received any wounds as a result of 
action with enemy forces (box #27).  Under "Decorations, 
Medals, Badges, Commendations, Citations, and Campaign 
Ribbons Awarded Or Authorized" (box #26), it was noted 
"Sharpshooter (rifle)."  

In March 1963, the veteran was service connected for chronic 
conversion reaction, in a passive aggressive personality, 
associated with residuals of a skull fracture.  The 
disability was evaluated as 10 percent disabling, effective 
from July 1962.  

Thereafter, the veteran was hospitalized at the Danvers State 
Hospital, a Massachusetts Department of Mental Health 
facility, in October 1964.  He was discharged with a 
diagnosis of personality disorder and alcoholism, and noted 
not to be psychotic.

The veteran also underwent a series of hospitalizations 
beginning in May 1964 through October 1966 at the VA Hospital 
(VAH) in Bedford.  Diagnoses during these periods included 
chronic anxiety with depression, irritability, heavy 
drinking, and violent behavior towards his family, loss of 
self esteem, and immaturity.  It was noted in May 1964, in an 
Admission History & Diagnostic Staff Note diagnosis, that the 
veteran suffered from chronic anxiety with depressive 
features, manifested by irritability, feelings of inadequacy 
and loss of self-esteem, temper tantrums, difficulty holding 
a job, insomnia, and symptomatic alcoholism.  The external 
precipitating stress was noted to be the adjustment to 
civilian life and family responsibilities after discharge 
from service.  Predisposition was judged to be moderate, with 
a history of head injury in Korea in 1953, with a loss of 
teeth and sense of smell, and weakness of the left leg; and 
hospitalization in June 1962 for conversion reaction and 
problems associated with excessive alcohol consumption.  
According to a hospital summary, that admission extended from 
May to September of 1964, with several elopements from which 
the veteran had returned intoxicated; during one elopement, 
he had beaten his wife, requiring her hospitalization, and, 
during another, he had harassed her in the hospital.  He was 
discharged while on an elopement, due to his unwillingness to 
cooperate with the hospital.

In addition, hospital stays at the VAH Bedford were 
occasioned by episodes of alcohol consumption while on the 
grounds and during the veteran's weekend passes, when he was 
allowed to leave the facility.  A VAH Bedford discharge 
summary, dated from March 1966 to April 1966, noted that 
consideration had been given to amending the veteran's 
diagnosis to that of alcoholism.  A discharge summary, dated 
in October 1966, noted that the veteran had made a statement 
to the effect that he had discovered he was illegitimate, and 
that this had occasioned his drinking.  It was noted that he 
adjusted extremely well after admission, and he wished to be 
discharged quickly so as to return to work and not jeopardize 
his employment with the Polaroid Company.  He was advised 
that such a brief period of hospitalization would not warrant 
a discharge based upon maximum hospital benefit, and he 
therefore filed a request for discharge against medical 
advice (AMA).  Since the veteran was not considered to be 
dangerous to himself or to others, he was discharged on an 
AMA basis, and was requested to initiate outpatient care as 
soon as possible.  


As a result of his VA hospitalizations, the veteran received 
temporary paragraph 29 benefits (see 38 C.F.R. § 4.29), and 
his service-connected psychiatric disorder was further 
evaluated to be 50 percent disabling, effective from October 
1964.  This was subsequently increased to a 70 percent 
disability rating, effective from May 1966, by a rating 
decision issued in that month.

The veteran's service-connected disabilities were listed on 
the May 1966 rating decision as follows:  Anxiety reaction 
with residuals of skull fracture, competent, rated at 70 
percent from 5-1-66; hemorrhoids, rated at 10 percent from 8-
10-62; and a facial scar, rated at 0 percent from 8-10-62.  
His combined service-connected disability rating (computed 
pursuant to 38 C.F.R. § 4.25) was 70 percent.

In December 1966, the veteran was struck and killed by an 
automobile while making his way along Route [redacted] in 
[redacted], MA.  As noted above, the cause of death reported on 
the death certificate noted multiple blunt injuries with many 
fractures.  

In January 1967, the veteran's surviving spouse (who is the 
appellant herein) filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by 
Widow or Child.  She noted on the form that the veteran's 
death had been due to an automobile fatality, and that she 
was not claiming the cause of death was due to service.  She 
was awarded a survivor's pension and other non-service-
connected death benefits.  Subsequently, her pension was 
terminated due to excess income.

In July 1993, the appellant filed another VA Form 21-534, on 
which she noted that she was not claiming the veteran's death 
had been due to service, but that she believed he had been 
rated as 100 percent disabled for many years before his 
death.  Thereafter, in September 1993, the RO received a 
Statement in Support of Claim (VA Form 21-4138) in which the 
appellant stated she wished to make a correction to her 
recent claim; she now contended the veteran's death was 
related to his service-connected nervous disorder, and that 
the occurrence of his walking on a busy highway was an 
"insane" act.

In an October 1993 rating decision, the RO denied the 
appellant's claim, finding that the veteran's death had been 
accidental, due to automobile injury, that there was no 
indication or finding that his anxiety disorder or other 
service-connected disability had materially contributed to 
the cause of his death (his hemorrhoid disorder was 
incorrectly listed as a hernia), and that he had not been 
rated as 100 percent disabled at the time of his death.  

In May 1994, with her substantive appeal, the appellant 
submitted a Statement in Support of Claim in which she noted 
that the veteran's life and personality were very erratic and 
extremely volatile, and that his walking on Route [redacted] was 
totally attributable to his service-connected anxiety 
disorder, which she noted derived in part from the veteran's 
severe head injury in service.  She also asked that the RO 
request and review all the veteran's treatment records from 
the VAH in Bedford.

In addition, the appellant also submitted additional VAH 
Bedford progress notes and social service reports, dated from 
May 1964 to July 1966, as well as a copy of the prescription 
label for Valium the veteran was reportedly carrying when he 
died.  A progress note, dated in July 1964, noted that the 
veteran only did things that pleased him, and his motivation 
for rehabilitation was questioned.  It was also reported that 
the veteran did not appear sincere in wanting to stop his 
drinking, and would try to get only what he could from the 
hospital.  In August 1964, a progress note revealed the 
veteran's statement that he was a sick man, and afraid to 
leave the hospital because he was afraid he might harm 
somebody or himself.  Later that same month, a progress note 
reported that the veteran had expressed great love and 
concern for his family, but the examiner sensed an underlying 
hostility towards them.  A progress note, dated in September 
1964, indicated that the veteran was not cooperative on the 
ward, and refused to abide by the hospital's rules and 
regulations.  The veteran was also identified as being 
narcissistic and impulsive, and he indicated that he was not 
motivated for rehabilitation, and would only do things on his 
own terms.  It was reported that the veteran was not 
treatable, and was only using the hospital to avoid his 
responsibilities in the community.  

Social Service reports noted the veteran's volatile behavior 
at home and the demands he placed on his family.  A Social 
Service report in May 1964 indicated that the appellant 
believed that veteran's problems were the result of his 
leaving the military.  She indicated the veteran had seen 
himself as an important person, working with important 
people, and holding responsible jobs.  When he left the 
service, he had no specific training, saw himself as 
worthless, and resented each job he took as something beneath 
him.  A Social Service report in April 1966 noted the 
interviewing social worker's belief that the veteran may have 
had a tendency toward his particular type of character 
disorder all along, but for some reason did not have to deal 
with certain issues until he left the service, which had 
offered a great deal of structure and dependency.  

In July 1994, the appellant and her son, [redacted], 
testified before a hearing officer at the VARO in Boston.  
The appellant's service representative, from the Disabled 
American Veterans (DAV), contended that the veteran's death 
was not an accident, but an action by a very bizarre, 
unstable individual.  He emphasized that, prior to the 
veteran's active service, he had been a normal, well-
adjusted, achieving person, and this pattern was evident 
during most of his military career, although, during the 
latter stages of active service, he had begun to have 
problems.  It was also noted that the veteran was employed 
with the Polaroid Corporation at the time of his accident, a 
job he had acquired with the assistance of VA.  The appellant 
testified that she believed the accident site was "down the 
road a bit" from the Polaroid Corporation, although there 
was no indication as to how the veteran had gotten there.  
The hearing officer noted the veteran's clinical history for 
impulsiveness, and the appellant testified that, if the 
veteran wanted to do something, he did it.  The appellant 
also noted that the veteran had had problems at various jobs 
because he was not the individual in charge.  He would 
eventually lose a job because of his attitude.  Both the 
appellant and her son were asked to speculate on why the 
veteran was out on the Route [redacted] the night he was struck.  
The appellant noted that the veteran might have been 
attempting to walk back to the hospital or back to their 
home.  The appellant's son theorized that maybe the veteran 
had been in a rage at having to walk, and tried to cross the 
road without looking, but he stated he really didn't know.

In addition to the testimony during the hearing, the hearing 
officer and the service representative discussed whether 
securing additional treatment records from the VAH in Bedford 
was necessary in view of the comprehensive nature of those 
already included in the evidentiary record.  The service 
representative noted that there was no question the veteran 
had a severe psychiatric problem, and additional records 
would only be helpful if they were not cumulative in nature, 
which he noted the additional records appeared to be.  

In an October 1994 Hearing Officer's Decision, the 
appellant's claim of service connection for cause of death of 
the veteran remained denied.  

In December 1994, the RO received a Statement in Support of 
Claim from the appellant, in which she further argued that 
the veteran's walking on Route [redacted] as a pedestrian was an 
insane act and evidence of his severe disability.  She also 
notified the RO that a copy of the state motor vehicle 
accident report was no longer available.  In addition, the 
appellant included a statement from her son [redacted], who 
reiterated previously made arguments that the veteran's 
disability had played a role in his death, and also noted 
that he ([redacted]) did not feel the veteran's medical status 
at the time of his death was being looked at or regarded 
properly.  Furthermore, the appellant submitted a copy of a 
newspaper article, announcing that the veteran had been 
struck by a motor vehicle and killed; a duplicate copy of a 
prescription label for Valium; and copies of notices to the 
appellant from VAH Bedford, dated from December 1964 to 
October 1966, concerning the veteran's admissions and 
discharges from that facility.  


Later that same month, December 1994, the RO received a 
Statement in Support of Claim from a VA veteran's benefits 
counselor (VBC), Paul Neville, acting as an advocate for the 
appellant.  Mr. Neville submitted additional evidence for 
consideration by the RO, which included a statement from Mr. 
[redacted], who identified himself as the driver whose 
automobile had struck the veteran.  Mr. [redacted] described the 
highway as a lane-divided road, with four northbound and four 
southbound lanes, in addition to a median strip with metal 
barriers dividing the highway.  He reported that he had been 
traveling northbound in the 3rd or 4th traffic lane, and was 
later told that the veteran was walking from the right 
breakdown lane toward the median strip.  In addition, the RO 
also received, from Mr. Neville, a December 1994 statement 
from the Registry of Motor Vehicles, Commonwealth of 
Massachusetts, to the appellant, acknowledging receipt of a 
request for an accident report.

In two subsequent rating actions in May 1995, the RO 
continued to deny the appellant's claim of service connection 
for the cause of the veteran's death.  

In October 1995, the appellant, along with the VBC, Mr. 
Neville, testified before a hearing officer at the VARO in 
Boston.  A DAV service officer represented the appellant.  
Testimony focused on the letter from Mr. [redacted], and the 
contention that the veteran was in the middle of Route [redacted] 
when he was struck and killed.  It was also argued that the 
veteran's taking of Valium could have contributed to his 
confusion and resulted in his becoming disoriented.  The 
appellant noted that her sister had been told, by man a with 
whom she worked, that he and his wife had seen the veteran 
the evening he was struck and killed, walking down Route [redacted], 
and were worried for his safety.  When the appellant was 
asked to clarify the circumstances surrounding the accident 
the night the veteran was killed, she reported that the 
family did not own a car, but the veteran had been given a 
ride to work.  The appellant further testified that the 
veteran was not one to hitchhike home from work, and there 
had not been any other occasion where the veteran had 
wandered off from his job.

It was further noted at the hearing that the Polaroid 
Corporation was located in Waltham, that the veteran had been 
struck on [redacted] in [redacted], and that he lived in [redacted].  
Mr. Neville added that [redacted] was, in his estimation, about 
10 miles from [redacted].  The appellant stated, in addition, 
that she did not know whether the veteran had completed his 
3-11 shift that night.  She indicated that she had been 
contacted some time after midnight and informed that the 
veteran was in the hospital.  She also could not recollect 
whom the veteran had received a ride from that evening.

In addition to evidentiary testimony, documentary evidence 
was presented at the hearing and made part of the evidentiary 
record.  This included a previously submitted VAH Bedford 
Admission History Report, dated in May 1964; a VAH Bedford 
Social Service Report, dated in August 1964; a Report of 
Contact (VA Form 119), dated in September 1964; VAH Bedford 
progress notes, dated from August 1964 to October 1966; and 
Temporary Care (Involuntary) and Voluntary Admission 
requests, dated from May 1964 to October 1966.

Among the foregoing records, a psychological testing report, 
dated in May 1964, indicated a diagnosis of depressive 
reaction in a basically passive-aggressive (aggressive) 
personality complicated by a drinking problem..  A VAH 
Bedford progress note, in December 1964, revealed the 
veteran's feelings of anger and worthlessness, and noted his 
statement, "I want to give up."  Other progress notes 
during this period, as well as the Social Service Report, 
revealed the veteran's overall depressive and irritable 
state, and abusive tendencies towards his family.  The Report 
of Contact, prepared by the Director of the Bedford VAH, 
noted that, because of the veteran's past history of a skull 
fracture, there was a "strong possibility" that his 
condition was actually a post-traumatic personality change.


The Temporary Care and Voluntary Admissions requests 
(essentially, pschiatric treatment commitment forms executed 
under Massachusetts law) noted requests for the veteran's 
admission to the VAH Bedford on several occasions:  May 1964, 
having threatened or attempted homicide against his wife, 
parents, etc.; December 1964, for depression and anger; 
October 1965, for anxiety reaction; March 1966, "[s]omewhat 
depressed and tense and anxious;" and October 1966, with the 
notation, "Patient seeked [sic] admission because of 
depressive symptoms, psychomotor retardation, staring, less 
communicative, difficulty sleeping, and unemployment for past 
week.  Excessive alcoholic indulgence."

The RO also received VAH Bedford treatment records, including 
a physical examination report, dated in September 1965; 
progress notes, dated in September and October 1965; a 
psychological test, dated in May 1964, and a handwritten list 
of the veteran's former employers, and military awards and 
decorations reportedly received while in service.  The 
physical examination report noted the veteran to be on 
Sparine, and reported him to be quite tense, depressed, and 
fidgety.  The report additionally noted that the veteran's 
head injury was the result of a "hand grenade" which had 
kept him hospitalized for three months.  A progress note, 
dated in September 1965, noted that the veteran had cried 
throughout the interview, and that he requested medication 
because he felt like hitting somebody.  The clinical 
impression was chronic anxiety reaction, with depressive 
features.

The psychology test noted the veteran's perception as 
distorted in an autistic fashion.  Major features reported 
included a problem with hostility, wherein controls were 
found to be tenuous, as well as strong feelings of inadequacy 
tinged with depression.  The diagnostic impression was 
depressive reaction in a basically passive-aggressive 
(aggressive) personality complicated by a drinking problem.  

In an April 1996 Hearing Officer's Decision, the appellant's 
claim for service connection for cause of death of the 
veteran was again denied.  

In May 1996, Mr. Neville, on behalf of the appellant, 
submitted a Statement in Support of Claim, dated that same 
month, in which he reported that the appellant could now 
recall having gone to Polaroid on the night of the accident 
to pick up loan money the veteran had received from Polaroid 
to buy a used car.  After leaving Polaroid, the appellant and 
her children then walked to the dealership to pick up the 
vehicle.  According to the appellant, the veteran later 
called home wanting to be picked up immediately because he 
was ill.  When he could not reach anyone at his home, he 
called a neighbor, Ms. [redacted], who, for reasons not provided, 
failed to relay the message to the appellant.  

In June 1996, the RO received a Statement in Support of Claim 
from the appellant, dated that same month, which included VAH 
Bedford progress and nursing notes, dated from September 1965 
to October 1966; Social Service progress notes, dated in 
October 1966; and a Counseling Psychology report, dated in 
November 1965.  These records noted the veteran's depressive, 
irritable, and anxious mental state.  A progress note, dated 
in September 1995, revealed the veteran's statement that he 
was at the hospital because, "I might kill someone."  

In an August 1996 rating decision, the RO again denied the 
appellant's claim of service connection for the veteran's 
cause of death.

In September 1996, the RO received a statement from Mr. 
Neville, on behalf of the appellant.  Mr. Neville argued that 
only a person so marked of deficiency in reasoning and 
judgment, as to be considered mentally ill, would have walked 
in a heavily traveled roadway, as the veteran had been doing 
the night he was struck and killed.  He added that a 
preponderance of the available evidence indicated that the 
veteran's history of depression and impulsiveness played a 
major role in his death.  He also stated that the time of 
year (the December holiday season), the anxiety of purchasing 
a car, feelings of abandonment when he could not secure a 
ride from work, as well as mental and physical fatigue, could 
have exacerbated the veteran's nervous condition.  Along with 
the statement, Mr. Neville included letters of correspondence 
between the veteran and appellant prior to their marriage.  

In February 1997, the RO received a Statement in Support of 
Claim, dated that same month, from Mr. Neville on behalf of 
the appellant.  Mr. Neville also submitted additional 
evidence which included a statement from [redacted], also 
dated in February 1997, who identified himself as a member of 
the Massachusetts State Police, who was assigned to 
investigate the accident in which the veteran was killed, and 
who was the first law enforcement officer to come upon the 
accident scene.  Mr. [redacted] noted that while his memory was 
vivid in regards to certain respects of the accident, it was 
also vague as to others.  He stated that, while driving on 
Route [redacted] the night of the accident, he came upon a vehicle, 
driven by [redacted], stopped in the high speed passing 
lane.  Mr. [redacted] told Mr. [redacted] that he believed he had 
hit something or someone.  On further investigation, the 
veteran's body was located, lying partway in the center 
median and partway in the left passing lane, dressed in dark 
clothing and motionless.  Mr. [redacted] noted that Mr. [redacted] 
statement at the time was, "I did not see the person, I 
don't know where he came from, all of a sudden he just 
appeared in front of me, and I couldn't stop in time to avoid 
hitting him."  Mr. [redacted] opined that the veteran was either 
walking in the passing lane, or had entering the passing lane 
from the center median at the time he was struck.  Mr. [redacted] 
additionally noted that, in his opinion, the veteran was not 
acting as a normal, cautious, prudent person, or in a 
rational manner, by placing himself in such a dangerous 
position, especially in view of the fact that he could have 
crossed over the highway safely using the nearby Route 38 
overpass.  

Mr. Neville also submitted a statement from Polaroid 
Corporation to Mr. Neville, dated in September 1996, which 
indicated that no documents regarding the veteran's 
employment could be located; a map, which noted the accident 
site, location of Polaroid Corporation, and the veteran's 
home; and a newspaper account of the fatal accident, which 
indicated that it had occurred at a little after 11:00 p.m.  
Mr. Neville's supporting statement noted that, whether the 
veteran was attempting to cross Route [redacted] or simply walking 
on it voluntarily, was still evidence that the veteran's 
service-connected anxiety reaction, with residuals of a skull 
fracture, could be associated with his death.  He also 
questioned the RO for not requesting and reviewing the 
veteran's entire medical record from VAH Bedford, as 
requested by the appellant.  

In October 1997, the RO received a statement from Mr. 
Neville, on behalf of the appellant, dated that same month, 
which noted that, in view of the fact that the veteran could 
have safely cross Route [redacted] using the overpass, as alluded to 
in Mr. [redacted] statement, there was no rational reason for 
the veteran to have been in the middle of the highway that 
evening.  He also argued that VA, in denying this claim on 
multiple occasions, was being quite speculative in denying 
any connection between the veteran's death and his service-
connected disability.  

II.  Analysis

The first question to be answered in the appeal is whether a 
well-grounded claim for the cause of the veteran's death has 
been presented.  If not, the application for service 
connection for the cause of the veteran's death must fail, 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  That decision upheld the earlier decision of the 
United States Court of Veterans Appeals (now designated as 
the United States Court of Appeals for Veterans Claims, as of 
March 1, 1999) which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  The 
Supreme Court declined to review that case.  Epps v. West, 
118 S. Ct. 2348 (1998).

The Court of Appeals for Veterans Claims has held that a 
claim for service connection for cause of death, like a claim 
for service connection for disability by a living veteran, 
must be well grounded.  Johnson v. Brown, 8 Vet.App. 423, 426 
(1995).  In order for a claim for service connection to be 
well grounded, the Court has also held that there must be 
competent evidence of: (1) a current disability
(a medical diagnosis); (2) the incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus (that is, a link or a connection) between the in-
service injury or aggravation and the current disability.  
Competent medical evidence is required to satisfy this third 
prong.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. 
§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Although evidence submitted in support of a 
claim is generally presumed to be true for purposes of 
determining whether it is well grounded, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); King v. Brown, 
5 Vet.App. 19, 21 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).

In a claim for service connection for the cause of death of a 
veteran, the first requirement of well-groundedness, evidence 
of a current disability, will always have been met (the 
current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).


To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As noted above, the threshold question in this case is 
whether the appellant has presented a well-grounded claim.  
This requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak, supra.

The appellant essentially contends that the veteran's 
service-connected anxiety reaction, with residuals from a 
skull fracture, resulted in such mental impairment that the 
veteran attempted to walk along and/or to cross [redacted] in 
[redacted], MA, at night, during which he was struck and killed 
by a moving vehicle.  In addition, the appellant's 
representative has asserted that the veteran was taking 
several medications at the time of his death, including 
Valium, which is known to have among its side effects 
drowsiness, fatigue, and confusion, and that therefore it 
must be concluded that "the veteran's service-connected 
psychiatric disorder did significantly and materially 
contribute to his early demise."  Moreover, the VBC who has 
assisted the appellant has argued that the veteran's 
psychiatric disorder must have been involved in his 
irrational decision to walk on or attempt to cross the 
highway that night.

We note that, in a letter mailed directly to the Board in 
November 1998, the appellant reiterated her contentions 
regarding the veteran's having been on several medications at 
the time of his death.  She also identified an error, in a 
September 1998 statement by her representative, in the 
reporting of her late husband's dates of military service.  
In addition, she stated that the representative's statement 
had failed to mention a hospitalization of the veteran in 
October 1966.  That letter was not reviewed, in the first 
instance, by the RO.  See 38 C.F.R. § 20.1304.  However, 
since the matters raised in the letter were already before 
the Board, and the record reflects the correct information to 
which the appellant referred, there is no need for initial RO 
review.

In reviewing the evidence of record, the Board notes that the 
existence and, indeed, the severity of the veteran's 
psychiatric disability are not in question.  As indicated, 
the veteran was service connected for "anxiety reaction with 
residuals of skull fracture," and treatment records, as well 
as various clinical reports from the VAH in Bedford, document 
the veteran's anxiety, depression, alcoholism, and impulsive-
ness, and his volatile nature towards his family and others.  
This disorder had been rated as 10 percent disabling from 
July 1962, 50 percent from October 1964, and 70 percent from 
May 1966, some 71/2 months before the veteran's death.  His 
other service-connected disabilities were minor, and are not 
claimed to have been implicated in the veteran's death.

We thus have two of the three elements required to establish 
a well-grounded claim, and the third is medical nexus 
evidence.  In this regard, we note that the record before us 
is bereft of any statement or opinion by a medical 
professional which supports the appellant's theory that the 
veteran's service-connected psychiatric disorder, or 
medication taken for that condition, was causally involved in 
his death.  The appellant, her representative, and the VBC 
who has so ably assisted her in her claim have, through 
persistence and great effort, documented the events of that 
night in December 1966, by locating the State Police officer 
who investigated the accident and the driver whose vehicle 
struck the veteran.  They have constructed a cogent scenario 
to connect the service-connected psychiatric disorder with 
those events.  However, none of the evidence satisfies the 
requirement of the law that there be a medical link between 
this terrible accident and service-connected disability.

In testimony given before a hearing officer in July 1994, the 
appellant testified that the veteran had apparently called 
and attempted to get a ride home from work the night he was 
struck and killed, but was unable to reach his family.  She 
speculated that he might have been trying to walk home or to 
the VAH in Bedford.  (Based upon the location of Bedford 
shown on the map submitted in February 1997, the latter 
possibility appears unlikely, since the veteran would have 
passed by the route to Bedford to get from [redacted] to 
[redacted].)  Mr. Neville noted that the distance from the 
Polaroid Corporation in [redacted] to where the veteran was 
struck in [redacted] was, by his estimation, 10 miles.  How the 
veteran made his way from Polaroid to the site of the 
accident, whether he received a ride or walked the entire 
distance, is unknown.  The appellant testified before another 
hearing officer, in October 1995, that the veteran did not 
hitchhike home from work.

Why the veteran chose to be walking along Route [redacted] the night 
of the accident is also unknown.  Whether he was carelessly 
walking along a busy highway, or crossing Route [redacted] in an 
attempt to get home, is open to speculation.  A statement 
from Mr. [redacted], a State Police officer who first arrived on 
the scene, indicated that the veteran was either walking in 
the passing lane, or entering the passing lane from the 
center median at the time he was struck.  He also indicated 
that, if the veteran was attempting to cross Route [redacted], he 
could have done so safely had he used the Route 38 overpass 
immediately adjacent to the site on Route [redacted] where the 
accident occurred.  The officer additionally opined that the 
veteran's walking along the highway at that time was not the 
act of a normal, prudent, rational person.  

The rationality of the veteran's behavior was also called 
into question by the appellant, her son, and Mr. Neville, who 
argued that only someone mentally impaired would have 
attempted to walk or cross such a busy highway.  As a result, 
they contend, the veteran's service-connected anxiety 
reaction with residuals of skull fracture must have caused 
the veteran's irrational behavior that placed him on Route 
[redacted] that night in December 1966.  We note, however, that the 
veteran's state of mind at the time of the accident is not of 
record.  While treatment records note the veteran's 
depressive mental state, there is no medical evidence that 
doctors at the VAH Bedford believed him to be of such a 
substantial risk, to himself or others, that would have made 
it necessary to restrict him to the hospital.  Furthermore, 
the Polaroid Corporation had continued to employ the veteran, 
and there is no evidence that they were in any way concerned 
about his job performance or behavior while he was working 
for them.  The Board also notes the appellant's contention 
that the veteran's use of Valium and other drugs, prescribed 
for his anxiety disorder, and which he apparently was 
carrying on his person the night of the accident, could have 
contributed to his death, by making him disoriented and 
confused.  We must note, however, that there is no medical 
evidence that the veteran's use of medication in any way 
caused or contributed to his being out on Route [redacted] on the 
night he was killed.

We certainly understand the appellant's sincere belief that 
the veteran's death was related to his service-connected 
disability.  As noted above, evidentiary assertions by a 
claimant are accepted as true for purposes of determining 
whether a claim is well grounded, but an exception to that 
rule is where the evidentiary assertion is beyond the 
competence of the person making it.  In this case, the 
appellant and her family, her DAV representative, and her VBC 
advocate, are the only persons who have related the veteran's 
death to his service-connected disability.  None of those 
individuals, however, has been shown to have the professional 
expertise necessary to provide meaningful, probative medical 
evidence regarding the causal relationship between the 
veteran's disability and the events leading to his death.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet.App. 546, 553 (1996).  
Here, the appellant's "claim is not well grounded because 
she has failed to submit medical evidence to provide a nexus 
between any in-service injury and the conditions which 
contributed to the veteran's death."  Bloom v. West, ___ 
Vet.App. ___, No. 97-1463, slip op. at 4 (Feb. 10, 1999).


ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals
